Title: Isaac Smith Sr. to John Adams, 24 June 1775
From: Smith, Isaac Sr.
To: Adams, John


     
      Mr. Adams
      Salem. June 24. 1775
     
     Long before this will reach you, you will have an Account of the Action, att Charlestown, in which though the regulars have gaind an Advantageous Cituation have paid for itt very dearly, which loss in Millitary Accheivements is lookt upon as trivial. The distruction of Charlestown is a most Melancholy seen, as Three quarters of the Inhabitants have lost there, all. Brother Kent house, W. house, as likewise sister Austin houses are all destroyed, and Although the Cheif of the people had removed and there Effects yet there were Considerable of Value in the Town, and likewise a great many things, belonging to Boston people, which had been left in homes to be transported into the Country not expecting any such a devastation would take place so suddenly and not being Able to get Carts have lost them, all, Among which was Doct. Mathers, who’s daughters came Out the day before.
     You will be informed of the state of Our Affairs, by those who have the Management of them, but as we have had several times since the Engagement people who have liberty to go up, by which, some people get a chance down—One three days past and One Yesterday, a Capt. of a ship being up there to see his Owner Mr. B——, was a spectator from the begining a saturday Morning and while there being connected with many of the friends of Govermt. falsly so-called, by which his Account beleive to be as good as any One’s. He says he was on Cops hill when the orders came for the burning the Town which was about the same time the Troops landed—and was att the seeing the Wounded brought back (the dead ther’s, as well as Ours were buried, on Charlestown side). The talk was that they had lost and wounded about a Thousand about 300 of which was killed. Amongst which Numbers of a Thousand, about 80 Officers were killed and wounded, 30 of which Number were dead and many more
      since Amongst which was besides Majo. Pitcarn and Williams, Colo. Abbercrombie, (the latter Yesterday, Intelligence brings) haveing dyed after geting to Boston. Itt was said Majo. Sh fell but he was not there. On the Other side the loss of Doct. Warren is great, and itt was a great pitty, that ever there was the least thoughts of bestowing the late honor upon him, being more wanted in Other Capacities. He was buried in Charlestown buriing place, itt is said that Offers were made that any of his friends att Boston might attend his funeral.—Yesterday Morning a Transport Arrived and landed her Troops said to be One ordered back from N York of 16 sail bound there and itts supposed a vessell has been sent to stop them from going to N York, so that itts likely we shall have them all here in a few days which iff so hope the Connecticut forces will come this way, as itt now takes a great many to secure the different passes.—Since the Marshal law has
      been Established in Boston the people dare not Open there Mouths scarsely. Poor Shrimpton Hunt your late Neighbour, Only saying a Saturday, that he hopt Our people would get the better was taken up and Confined itts said in gaol. A son of my late Neighbour Gore calling Over the way to his sister to see a funeral come along the paul holders left the Corps, itts said tho beleive not true and whent and put him under gaurd six hours—suppose by his fathers influence he got Clear. No person was Allowed to be On there houses, to look Out a sabbath day. None of the select Men are Allowed to come Out. T.B. still remains there. Mrs. Gill got Out the day I did. Your brother Smith was not in the late Engagement, being confind to his Chamber, not being well. Doct. Cotton I here has been confined with the Rheumatism and Other disorders.—We are Obstructed in business by the Men of Warr and Cutters, so that I have had Vessells designed here,
      Obliged to go round to Ipswich, which goods must be carted from thence here—but in a few days we must expect more. The people, since the last battle are removing there household goods from this Town.
     
      I am with, wishing your Counsels may be conducted by An Overruleing Providence, for the purpose of a lasting Tranquility, Your hume. servant,
      Isaac Smith
     
     
     
      Added on cover: July 1st. A person yesterday from Boston says Jemmey Lovell is confined in gaol in the dungen for Nobody knows what. The Inhabitants have no Wood, an Account has been taken of those that are still in Boston which amount to about 5,000. The same person who says he had the best information that the Number of Officers kil’d and wounded, is rather more than the 84 mentioned and that 102 Sargents were kil’d and wounded, and that the 52d Rigement had lost 2 Capts. returned or 2 officers, forget which. I here the Officers say that the battle of Menden did not exceed itt.—I hope Our New Assembly or the General will make a demand of all the Inhabitants and there Effects, of those who by Contract Ought to come Out.—There is a Military Watch kept by the friends of Goverment. Martyn Gay One of the Captns.—Yours by Doct. Church have received.
     
    